Citation Nr: 0906276	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO. 05-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from November 1967 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

Although the RO had previously characterized the issue on 
appeal as whether new and material evidence has been received 
to reopen a service connection claim for any neurosis, to 
include PTSD, the Board finds that as the April 2003 
statement from the veteran requesting that his claim be 
reopened specifically limits the claim to PTSD, the issue on 
appeal is limited to whether new and material evidence has 
been received to reopen the service connection claim for 
PTSD. Additionally, the RO notified the veteran that the July 
2005 letter from his representative was being accepted as a 
substantive appeal only on the issue of PTSD and the veteran 
did not express any disagreement with this interpretation. 
The Board finds the issue on appeal should therefore be 
characterized as whether new and material evidence has been 
received to reopen a service connection claim for PTSD.


FINDINGS OF FACT

1. By rating decision in November 1996, the RO denied the 
Veteran's claim to reopen his service connection claim for 
PTSD; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2. Evidence received since the November 1996 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for PTSD.

3. The Veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.


CONCLUSIONS OF LAW

1. The November 1996 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

3. PTSD was not incurred in or aggravated during the 
Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the Veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the new and material evidence issue, as this 
decision finds new and material evidence has been received 
and reopens the Veteran's underlying service claim, the Board 
finds that the full benefit sought with respect to this issue 
has been granted and no prejudice results from any errors in 
VCAA notice. 

With respect to the underlying service connection issue 
addressed in this appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate service connection claims in October 2005, 
January 2008, July 2008 and September 2008 letters. These 
letters also advised the Veteran of what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.

In the January 2008 letter, the Veteran was provided notice 
of the information and evidence necessary to establish a 
disability rating and an effective date in the event 
entitlement to service connection was established as required 
by the holding in Dingess. This notice was not timely in that 
it was issued subsequent to the rating decision on appeal. 
The Board finds, however, that the Veteran was not prejudiced 
by this VCAA timing error as the denial of the service 
connection claim in this appeal renders moot any question as 
to the appropriate disability rating or effective date to be 
assigned and because the claim was readjudicated in the 
September 2008 Supplemental Statement of the Case after the 
Veteran received appropriate VCAA notice.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, and 
VA treatment records. No VA examination has been provided; 
however, the Board finds that no VA examination is necessary 
because, as explained below, the Veteran has no verified in-
service PTSD stressors. A VA examination will not change this 
fact. Accordingly, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

New and Material Evidence

By way of a November 1996 rating decision, the RO denied the 
Veteran's claim to reopen his service connection claim for 
PTSD because the evidence did not show that the Veteran had a 
current PTSD disability. The Veteran was notified of that 
determination; however, the Veteran did not file a notice of 
appeal to initiate an appeal from the November 1996 decision. 
The November 1996 rating decision therefore became final. 
38 U.S.C.A. § 7105(c). However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition. 38 U.S.C.A. § 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the November 1996 rating 
decision consisted of service medical records and VA 
treatment records showing numerous psychiatric complaints, 
but no diagnosis of PTSD. Evidence received since the 
November 1996 rating decision includes new private and VA 
treatment records which show a diagnosis of PTSD. The Board 
finds this evidence is both new and material as it shows the 
Veteran has a current PTSD diagnosis. Accordingly, the claim 
for entitlement to service connection for PTSD has been 
reopened. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There is post-service medical evidence of PTSD dated in 
recent years. In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

As the Veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

In a January 1994 statement, the Veteran claimed his PTSD 
stressor was being in a "truck wreck at Camp Humphries, near 
Pyon Tuk (sp?) South Korea in April, 1969." The Veteran 
stated his unit was "2nd Platoon, A Company, 802nd Engineer 
Battalion stationed at Camp Humphries, ROK." The Veteran 
claimed that he was taken to the Unit/Base Dispensary, 
treated, and put on profile."

In a July 2005 statement, the Veteran also claimed a stressor 
of being in the demilitarized zone in Korea and having duties 
such as pulling guard duty, removing landmines, and helping 
to rescue fellow soldiers that had been shot by sniper fire. 
The Veteran stated that the worst thing he had to do was 
"put some [bodies] in a body bag." In an October 2006 
statement, the Veteran said that while he and his platoon 
were tasked to eradicate land mines, two or three of his 
soldier comrades were killed by sniper fire and that these 
were his "buddies" and he had to carry their bodies out of 
the war zone and put them in body bags.

With respect to the alleged stressors of pulling guard duty, 
taking out landmines and carrying soldiers' bodies and 
putting them in body bags, the Veteran provided no specific 
dates, names, or locations for any of these alleged 
stressors. Additionally, the Veteran has also not submitted 
any statements from witnesses or any other corroborating 
evidence to help verify his alleged PTSD stressors. VA cannot 
attempt to verify these incidents without more details 
regarding the time, place, and name of people involved. The 
Veteran has only provided general descriptions of service in 
a combat area, with insufficient details regarding time, date 
and place or individuals involved. Generally, anecdotal 
incidents such as these alleged events are not researchable, 
since incidents can only be officially researched if they 
have been reported and documented. See 38 C.F.R. § 3.159 
(c)(2)(i). Thus, the Board finds that these alleged in-
service stressors have not been verified.

With respect to the stressor of being in a truck accident and 
incurring serious physical injuries requiring treatment and a 
restricted profile, there is no evidence of the Veteran 
incurring any injuries in a truck accident in early 1969. The 
Veteran's service treatment records (STRs) are devoid of 
reference to any such incident and the Veteran's service 
records are devoid of reference to the Veteran being placed 
on a restricted profile as a result of injuries incurred in a 
truck accident. 

In fact, the Veteran reported at a January 1971 physical 
examination that he had not consulted with a clinic, 
physician, healer or other practitioner within the previous 5 
years. He also denied any illness or injury not noted on the 
examination report, and the examination report found no 
abnormalities on clinical examination. Moreover, upon release 
from service in June 1973, the Veteran reported no history of 
a truck accident and denied any hospital treatment except for 
treatment for an appendix in June 1970. The Veteran also 
denied any treatment by clinics, physicians, healers or other 
practitioners within the previous five years. 

Through his representative, the Veteran has asserted that he 
has provided sufficient  details to attempt to corroborate 
the truck accident stressor through the U.S. Army and Joint 
Services Records Research Center (JSRRC). The Board finds the 
contention is without merit. 

Firstly, as noted above, the Veteran's service treatment 
records show no such accident and show that the Veteran 
expressly denied hospitalization or treatment at a clinic for 
any injuries or illness. Because the service treatment 
records were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Moreover, the Veteran plainly did not serve in combat, 
notwithstanding his assertions of such action in Korea, well 
beyond the regulatory period of war as found in 38 C.F.R. § 
3.2
38 U.S.C.A. § 1154(b) states that in the case of Veterans who 
engage in combat with the enemy, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran. This provision was created 
based upon the understanding that meticulous records of 
injuries are not kept in the chaos of combat. However, in the 
Veteran's case, he alleges significant injury, medical 
treatment, and a subsequent restricted profile as a result of 
a motor vehicle accident in a non-combat situation, and yet 
the Veteran's service medical records are completely devoid 
of reference to any injuries incurred in a truck accident. 
There is no reason to believe that such a non-combat truck 
accident and subsequent treatment for injuries and profile 
restriction would not be documented anywhere in the Veteran's 
STRs or personnel records yet would be documented in the unit 
reports and military records controlled by the JSSRC. Thus, 
the Board finds that sending a request to JSSRC to attempt to 
verify the Veteran's alleged stressor of a truck accident 
would not be a judicious use of VA resources and would not 
aid in substantiating the Veteran's claim. 

In summary, the Board finds that the Veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence. Accordingly, the claim of 
service connection for PTSD must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD.

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


